Citation Nr: 0505839	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  91-51 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
tonsillectomy.  

2.  Entitlement to an evaluation in excess of 50 percent for 
migraine headaches from February 26, 1991.  

3.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus type II.  

4.  Entitlement to an evaluation in excess of 10 percent for 
chronic photodermatitis, from September 6, 1995 to February 
15, 1999.   

5.  Entitlement to an evaluation in excess of 30 percent for 
chronic photodermatitis from February 16, 1999.  

6.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a cyst behind the right ear from June 23, 
1997.   

7.  Entitlement to an effective date prior to February 26, 
1991, for the grant of entitlement to service connection for 
migraine headaches.  

8.  Entitlement to a temporary total rating based on 
convalescence from surgery performed on September 12, 1997.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant served on active duty from September 1967 to 
October 1969.  He also had numerous periods of active duty 
for training, including from July 11 to 24, 1976; July 16 to 
30, 1977; January 11 to February 10, 1985; and June 16 to 
July 2, 1994.  His decorations include the Combat Action 
Ribbon and the Purple Heart Medal with one Oak Leaf Cluster.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April 1998, August 1998, April 1999, 
September 1999, and September 2001 rating actions by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in New Orleans, Louisiana.  

In a September 2000 decision, the Board determined that 
service connection for a cracked upper left crown for 
purposes of entitlement to VA outpatient dental treatment was 
warranted.  In that decision, the Board also denied the 
appellant's claims for the following: (1) entitlement to 
service connection for an upper respiratory disability, (2) 
entitlement to service connection for the residuals of a 
tonsillectomy, (3) entitlement to an evaluation in excess of 
50 percent for migraine headaches, from February 26, 1991, 
and (4) entitlement to an effective date prior to February 
26, 1991, for the grant of entitlement to service connection 
for migraine headaches.  In addition, the Board further 
determined that the criteria for a 30 percent evaluation for 
chronic photodermatitis, effective from February 16, 1999, 
had been met, and that the criteria for an evaluation in 
excess of 10 percent for chronic photodermatitis prior to 
February 16, 1999, had not been met.  Moreover, the Board 
also determined that the criteria for an increased 
(compensable) evaluation for the residuals of a cyst behind 
the right ear from September 12, 1997, had not been met, and 
that the criteria for a 10 percent evaluation for residuals 
of a cyst behind the right ear, effective from June 23, 1997, 
had been met.

The appellant subsequently requested reconsideration of the 
September 2000 Board decision.  However, in March 2001, his 
motion for reconsideration was denied.  He then appealed to 
the United States Court of Appeals of Veterans Claims 
(Court). While this case was pending before the Court, the 
Office of General Counsel for VA, on behalf of the Secretary, 
filed a motion for Partial Remand and for Stay of 
Proceedings.  The appellant was notified of the Secretary's 
motion and did not oppose it.  In an Order, dated on December 
11, 2001, the Court granted the Secretary's motion, and that 
part of the Board's September 2000 decision that denied: (1) 
service connection for an upper respiratory disability, (2) 
service connection for the residuals of a tonsillectomy, (3) 
an evaluation in excess of 50 percent for migraine headaches 
from February 26, 1991, (4) an evaluation in excess of 30 
percent for chronic photodermatitis from February 16, 1999, 
(5) an evaluation in excess of 10 percent for chronic 
photodermatitis prior to February 16, 1999, (6) an increased 
(compensable) evaluation for the residuals of a cyst behind 
the right ear from September 12, 1997, (7) an evaluation in 
excess of 10 percent for the residuals of a cyst behind the 
right ear effective June 23, 1997, and (8) an effective date 
earlier than February 26, 1991, for a grant of service 
connection for migraine headaches, was vacated.  The case was 
remanded to the Board for compliance with the directives 
stipulated in the motion.

By a May 2002 decision, the Board denied the appellant's 
claims for the following: (1) entitlement to service 
connection for an upper respiratory disability, (2) 
entitlement to service connection for the residuals of a 
tonsillectomy, (3) entitlement to an evaluation in excess of 
50 percent for migraine headaches from February 26, 1991, (4) 
entitlement to an evaluation in excess of 10 percent for 
chronic photodermatitis, from September 6, 1995 to February 
15, 1999, (5) entitlement to an evaluation in excess of 30 
percent for chronic photodermatitis, from and after February 
16, 1999, (6) entitlement to an evaluation in excess of 10 
percent for the residuals of a cyst behind the right ear, 
from June 23, 1997 to September 11, 1997, (7) entitlement to 
an evaluation in excess of zero percent for the residuals of 
a cyst behind the right ear from and after September 12, 
1997, (8) entitlement to an effective date prior to February 
26, 1991, for the grant of entitlement to service connection 
for migraine headaches, and (9) entitlement to a temporary 
total rating based on convalescence from surgery performed on 
September 12, 1997.

The appellant subsequently requested reconsideration of the 
May 2002 Board decision.  However, in October 2002, his 
motion for reconsideration was denied.  He then appealed to 
the Court.  In May 2003, while this case was pending before 
the Court, the Office of General Counsel for VA, on behalf of 
the Secretary, filed with the Court an Appellee's Motion for 
Remand.  The appellant was notified of the Secretary's motion 
and did not oppose it.  In an Order, dated on July 25, 2003, 
the Court granted the Secretary's motion, vacated the Board's 
May 2002 decision, and remanded the case, pursuant to 38 
U.S.C. § 7252(a) (West 2003), for compliance with the 
directives stipulated in the Appellee's Motion for Remand.  
In order to comply with the Court's decision, the Board, in 
December 2003, remanded this case for additional development.  
This has been completed and will be discussed below.

The Board notes that as indicated above, the issue of 
entitlement to service connection for an upper respiratory 
disability was originally developed for appellate review.  In 
this regard, the Board observes that in the September 2000 
Board decision which was subsequently vacated, the Board 
noted that the appellant's diagnosed exercise-induced asthma 
was a disability of the lower respiratory tract, and not a 
disability of the upper respiratory tract, and that the 
appellant's claim on appeal was restricted to an upper 
respiratory condition.  Thus, the Board referred the 
appellant's claim for service connection for a lower 
respiratory disability to the RO for further development.  In 
a February 2001 rating action, the RO denied the appellant's 
claim for service connection for exercise-induced asthma.  
The appellant subsequently filed a timely appeal.  By a March 
2003 decision, the Board granted the appellant's claim for 
service connection for exercise-induced asthma.  As per the 
Board's March 2003 decision, the RO, in an August 2004 rating 
action, granted service connection for exercise-induced 
asthma (claimed as an upper respiratory condition).  In the 
August 2004 rating action, the RO stated that the decision to 
grant the appellant's claim for service connection for 
exercise-induced asthma (claimed as an upper respiratory 
condition) constituted a complete grant of benefits sought on 
appeal for that issue.  Therefore, given that the RO has 
characterized the appellant's service-connected respiratory 
condition as exercise-induced asthma (claimed as an upper 
respiratory condition), it appears that the appellant's 
service-connected respiratory condition encompasses 
disability of both the upper and lower tract.  Accordingly, 
the issue of entitlement to service connection for an upper 
respiratory disability is no longer before the Board.  

In regard to the appellant's residuals of a cyst behind the 
right ear, the Board notes that the appellant was originally 
granted service connection for the residuals of a cyst behind 
the right ear in an April 1998 rating action.  At that time, 
the RO assigned a zero percent disability rating for the 
appellant's service-connected residuals of a cyst behind the 
right ear, effective from June 23, 1997.  The appellant 
subsequently expressed disagreement with the zero percent 
disability rating and filed a timely appeal.  In the 
September 2000 Board decision which was subsequently vacated, 
the Board concluded that the criteria for a 10 percent 
evaluation for residuals of a cyst behind the right ear, 
effective from June 23, 1997, had been met.  However, the 
Board also concluded that the criteria for an increased 
(compensable) evaluation for residuals of a cyst behind the 
right ear from September 13, 1997, had not been met.  Thus, 
as per the Board's September 2000 decision, the RO, in an 
October 2000 rating action, increased the disability rating 
for the appellant's service-connected residuals of a cyst 
behind the right ear from zero percent to 10 percent 
disabling, effective from June 23, 1997.  However, there is 
no evidence of record showing that the disability rating for 
the appellant's service-connected residuals of a cyst behind 
the right ear was ever reduced to zero percent, effective 
from September 13, 1997.  In this regard, the Board observes 
that in the December 2003 Board remand decision, the issues 
on appeal which related to the appellant's service-connected 
residuals of a cyst behind the right ear were characterized 
as entitlement to an evaluation in excess of 10 percent for 
the residuals of a cyst behind the right ear, from June 23, 
1997 to September 11, 1997, and entitlement to an evaluation 
in excess of zero percent for the residuals of a cyst behind 
the right ear from September 12, 1997.  However, given that 
there is no evidence of record showing that the disability 
rating for the appellant's service-connected residuals of a 
cyst behind the right ear was ever reduced to zero percent, 
effective from September 13, 1997, the Board has 
recharacterized the issue on appeal as set forth on the title 
page of this decision.   

In the September 2001 rating action, the RO granted the 
appellant's claim for entitlement to service connection for 
diabetes mellitus type II.  At that time, the RO assigned a 
20 percent disability rating for the appellant's service-
connected diabetes mellitus, effective from July 9, 2001.  By 
a May 2002 rating action, the RO granted an earlier effective 
date, effective October 26, 2000, for the grant of service 
connection for diabetes mellitus type II.  The appellant 
subsequently expressed disagreement with the 20 percent 
disability rating and filed a timely appeal.      

The issues of entitlement to an initial evaluation in excess 
of 20 percent for diabetes mellitus type II, entitlement to 
an evaluation in excess of 30 percent for chronic 
photodermatitis from February 16, 1999, and entitlement to an 
evaluation in excess of 10 percent for the residuals of a 
cyst behind the right ear from June 23, 1997, will be 
discussed in the remand portion of this decision; these 
issues are remanded to the RO via the Appeals Management 
Center in Washington D.C. 







FINDINGS OF FACT

1.  The appellant does not have any residuals of a 
tonsillectomy that are attributable to military service.     

2.  The appellant's service-connected migraine headaches are 
manifested by throbbing pain, nausea, blurred vision, photo- 
and sonophobia, resistance to amelioration by medication, and 
interference with the appellant's work as a mechanic, but an 
exceptional or unusual disability picture is not shown.

3.  For the period of time from September 6, 1995 to February 
15, 1999, the evidence of record does not show that the 
appellant's service-connected chronic photodermatitis was 
productive of constant exudation or itching, extensive 
lesions, or marked disfigurement.

4.  The appellant's claim for service connection for 
headaches, as secondary to the service-connected wound of the 
left temple, was received in May 1991; the appellant was seen 
at the VA outpatient clinic on February 26, 1991, when a 
history of chronic headaches was noted.

5.  There is no evidence of a claim for secondary service 
connection for migraine headaches prior to February 26, 1991.

6.  On September 12, 1997, the appellant underwent excision 
of what were described as benign right earlobe cysts; by 
September 26, 1997, it was noted that he was doing well.


CONCLUSIONS OF LAW

1.  Residuals of a tonsillectomy were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004). 

2.  An evaluation in excess of 50 percent for migraine 
headaches, effective from February 26, 1991, is not 
warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.124a, Diagnostic Codes 8045, 8100 
(2004).

3.  The criteria for an evaluation in excess of 10 percent 
for chronic photodermatitis, from September 6, 1995 to 
February 15, 1999, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.400, 4.118, 
Diagnostic Codes 7806, 7817 (2004).

4.  The criteria for an effective date earlier than February 
26, 1991, for a grant of service connection for migraine 
headaches, as secondary to the service-connected wound of the 
left temple, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5110 (West 2002); 38 C.F.R. § 3.400 (2004).

5.  The criteria for a temporary total disability evaluation 
for a period of convalescence following surgery performed on 
September 12, 1997, have not been met.  38 U.S.C.A. §§ 5103A, 
5107 (West 2002); 38 C.F.R. § 4.30 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claims.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).

In the present case, the Board notes that it was not until 
after the original rating actions on appeal were promulgated 
did the RO provide notice to the appellant regarding the duty 
to notify him of the evidence he must provide, and the 
evidence that VA would obtain on his behalf.  See Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  Nevertheless, the 
Board observes that in regard to the issues on appeal, there 
is no indication that there is additional evidence that has 
not been obtained and that would be pertinent to the present 
claims.  In addition, the appellant has been afforded the 
opportunity to present evidence and argument in support of 
the claims.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Moreover, the appellant has also had been informed 
of the pertinent law and regulations governing the current 
claims.  The discussions in the statements of the case and 
the supplemental statements of the case have further informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  

With respect to VA's duty to notify, the RO sent the 
appellant a letter in February 2004 in which he was notified 
of the types of evidence he needed to submit, and the 
development the VA would undertake.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letter specifically 
informed the appellant what was needed from him and what VA 
would obtain on his behalf.  Id.  For example, the letter 
told him that VA would help obtain medical records, 
employment records, or records from other Federal agencies.  
The appellant was informed that he was responsible for 
providing sufficient information to VA so records could be 
requested.  Moreover, the Board observes that the August 2004 
supplemental statement of the case provided the appellant 
with the text of the relevant portions of the VCAA, as well 
as the implementing regulations.  Therefore, in light of the 
above, the Board finds that the VA's duty to notify has been 
fully satisfied, and that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  Simply 
put, in this case, the claimant was provided every 
opportunity to submit evidence.  He was also provided with 
notice of the appropriate law and regulations pertinent to 
his claims.   He was further provided notice of what evidence 
he needed to submit, and notice of what evidence VA would 
secure on his behalf.  He was given ample time to respond.  
Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran [appellant] 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).    

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
although the appellant was not examined for the purpose of 
addressing his claim for service connection for residuals of 
a tonsillectomy, none was required.  The Board notes that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains: (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4).

In the instant case, there is no medical evidence of record 
which shows that the appellant underwent a tonsillectomy 
while he was in the military.  In addition, although a VA 
Medical Center (VAMC) outpatient treatment record, dated in 
June 1999, shows that at that time, it was noted that the 
appellant had no tonsils, nevertheless, there is no medical 
evidence of record showing that any residuals of a 
tonsillectomy are related to the appellant's military 
service.  It is only by way of unsupported allegation that 
the appellant relates any residuals of a tonsillectomy to 
military service.  In regard to the appellant's increased 
rating claims, the Board notes that in July 1996 and March 
1998, the appellant underwent VA examinations which were 
pertinent to his  service-connected migraine headaches.  In 
addition, in October 1996 and August 1997, the appellant 
underwent VA examinations which were pertinent to his 
service-connected photodermatitis.  In regard to the 
appellant's earlier effective date claim, the Board 
emphasizes that throughout this appeal the appellant has 
argued that entitlement to an effective date prior to 
February 26, 1991, for the grant of service connection for 
migraine headaches, is warranted based on the evidence 
already of record.  He has not identified the existence of 
any additional evidence or argued that there are any 
developmental deficiencies in the current record.  Moreover, 
the Board has also obtained the VAMC outpatient treatment 
record associated with the appellant's 1997 surgery.  The 
Board further observes that in this case, there is no 
outstanding evidence to be obtained, either by VA or the 
appellant.  The RO has obtained all relevant VA and private 
medical records identified by the appellant.  Consequently, 
given the standard of the new regulation, the Board finds 
that VA did not have a duty to assist that was unmet.  The 
Board also finds, in light of the above, that the facts 
relevant to this appeal have been fully developed and there 
is no further action to be undertaken to comply with the 
provisions of the regulations implementing the VCAA.  
Therefore, the appellant will not be prejudiced as a result 
of the Board proceeding to the merits of the claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


II.  Service Connection Claim

A.  Factual Background

The appellant's service medical records show that he was seen 
on a number of occasions with complaints referable to his 
tonsils.  When seen on February 12, 1968, it was reported 
that he had tonsillitis and a cold.  His throat was injected 
and there was minimal swelling.  It was noted that the 
appellant wanted to talk to a medical officer regarding a 
possible tonsillectomy.  

The records reflect that on January 21, 1969, the appellant 
sought medical treatment and requested a tonsillectomy.  It 
was further reported that he had been scheduled for a 
tonsillectomy in about February 1967, while at Camp 
Pendleton, but that he was sent to Vietnam before the 
operation could take place.  The appellant stated that he had 
been "living on Penicillin VK tabs for almost four years," 
even as a civilian. He said that his throat had become worse 
since returning from overseas.  Upon examination, it was 
noted that he had large tonsils but no exudate.  When seen at 
the ENT (ears, nose throat) clinic in March 1969, it was 
reported that the appellant was to be scheduled for a 
tonsillectomy after October 1969.  The records show that in 
May 1969, it was noted that the appellant was scheduled for a 
tonsillectomy after October 1969, but that he was being 
discharged in September 1969.  The medical officer indicated 
that an effort would be made to see if the appellant could 
receive an earlier appointment.  According to the records, in 
June 1969, it was reported that the appellant was returning 
to see the medical officer about his tonsillectomy 
appointment.

The appellant's separation examination, dated in September 
1969, is negative for any complaints or findings of the 
residuals of a tonsillectomy.  The appellant's mouth and 
throat were clinically evaluated as normal.  The records 
reflect that on October 15, 1969, the appellant was treated 
at a service dispensary after complaining of a cold that he 
had had for three days.  He was treated with Actifed and 
Robitussin.

In February 1971, the appellant underwent a fee-basis 
examination which was conducted by T.B.T., M.D., a private 
internist.  At that time, Dr. T. stated that the physical 
examination was within normal limits, and no pertinent 
complaints or findings were entered.

On July 19, 1976, while on active duty for training, the 
appellant was treated at an outpatient clinic.  At that time, 
his chief complaints were of a right earache and headaches of 
four days' duration.  Upon physical examination, it was noted 
that the appellant's throat was red and his nose was mildly 
congested.  The diagnosis was otitis externa of the right 
ear.  A VA outpatient treatment record reflects that in 
December 1976, the appellant underwent a physical 
examination.  At that time, his lungs sounded clear on 
auscultation.  The diagnosis was otitis externa.

Outpatient treatment records from the VAMC in Shreveport, 
Louisiana, from March 1990 to December 1995, show that in 
December 1993, the appellant was treated after complaining of 
nasal congestion and throat redness.  The diagnosis was flu 
with pharyngitis, and the appellant was given a flu shot.  

Outpatient treatment records from the Shreveport VAMC, from 
March to October 1996, show that in July 1996, the appellant 
was treated after complaining of chronic otorrhea and 
draining since 1968.  He also complained of a cough and 
postnasal drip.  Following the physical examination, the 
diagnosis was of a subglottic web. The assessment in the ENT 
clinic a few days later was anterior subglottis with anterior 
shelf and airway obstruction.  The records further reflect 
that in August 1996, the appellant was treated at the VA ENT 
clinic.  At that time, the assessment was intermittent cough 
possibly due to gastroesophageal reflux disease (GERD).

In August 1997, the appellant underwent a VA examination.  At 
that time, he complained of trouble breathing, snoring, 
indigestion, heartburn, and a feeling that his throat was 
shrinking.  The physical examination showed that the 
appellant had a red uvula, and the larynx showed good vocal 
cord movement.  Upon examination of the appellant's nose, 
there was a deviated nasal septum to the left.  An 
examination of the oral cavity and throat was unremarkable.  
The pertinent diagnoses were deviated nasal septum and 
gastric reflux.

A VA outpatient treatment record, dated in June 1999, shows 
that at that time, it was noted that the appellant did not 
have any tonsils.

In July 1999, the appellant underwent a VA ENT examination.  
At that time, the examining physician stated that he had 
reviewed all of the records available to him. The examiner 
indicated that the appellant had given a history of being 
well until 1994, when he was on active duty for training with 
the National Guard in Jordan. During that time, he developed 
difficulty breathing with a choking sensation.  The symptoms 
continued despite multiple medications from a number of 
physicians. The symptoms were described as a pressure 
sensation in the hypopharyngeal area with a tightness and a 
feeling as if there was a lump in his throat.  It was 
associated with shortness of breath and a feeling that there 
was something obstructing his airway.  The appellant gave no 
history of nasal congestion, sneezing, or rhinorrhea. His 
symptoms would occur at any time, but they seemed more common 
at night.  He also had some abdominal pain associated with a 
burning sensation, especially at night.  The appellant had 
been seen on a regular basis in the VA pulmonary clinic and 
had been diagnosed as having reactive airway disease and was 
treated with medications.  He was also diagnosed with GERD 
and was being following in the medical clinic for that.  It 
had been described in the records as being poorly controlled.  
In August 1996, he was suspected of having a subglottic web, 
but none was found on bronchoscopy.  A biopsy of the tracheal 
wall produced insufficient tissue for diagnosis.  The 
remainder of the bronchoscopy was normal.  The VA chest 
clinic sent him for evaluation to the Ear, Nose and Throat 
clinic, where he was seen in March 1999.  A computerized 
tomography (CT) scan was reported as normal, and the 
appellant was given some Zyrtec for suspected allergic 
rhinitis.

On nasopharyngeal examination performed with a flexible 
nasopharyngoscope, no lesions were found.  The mouth revealed 
no lesions, and the mucous membranes appeared to be moist and 
normal in appearance.  The tongue had good mobility. There 
was no evidence of any type of restriction or paralysis, and 
the base of the tongue and the rest of the tongue were normal 
to palpation.  No evidence was noted of mass on the tongue or 
piriform sinus area.  The hypopharynx was then examined with 
the aid of a flexible laryngoscope, and the endolarynx 
appeared to be normal, except for erythema in the posterior 
arytenoid area.  There was no evidence that could be 
visualized of any restriction of the vocal cords or in the 
upper trachea.  The neck had normal motion.  There was no 
evidence of organomegaly or masses.

The examiner stated that his examination revealed no apparent 
ENT disease at the present time.  According to the examiner, 
the appellant had been treated in the past for suspected 
allergic rhinitis, but that that did not seem to be currently 
symptomatic.  However, the examiner noted that the history 
and physical examination suggested that the appellant had 
GERD, which could produce a burning sensation in the stomach 
area and some pain in the stomach and lower esophagus with 
the acid entering into the hypopharynx and aspirated into the 
larynx.  According to the examiner, that produced some edema 
and redness of the posterior laryngeal area and caused the 
appellant to have something very similar to reactive airways 
disease.  It would also produce the chronic cough that the 
appellant had had since the onset of his problem.

In November 2002, the RO received outpatient treatment 
records from the Shreveport VAMC, from April 1997 to November 
2002.  The records show intermittent treatment for the 
appellant's continuing complaints of chest pain and coughing.  
The records reflect that in January 2000, the appellant was 
treated after complaining of coughing and of a sensation of 
the throat "closing" immediately after swallowing.  It was 
noted that a previous modified barium swallow did not reveal 
the source of the throat closing sensation.  It was also 
noted that the appellant exhibited frequent bouts of strong 
coughing during the 25 minute visit.  The assessment was of 
continued coughing and pharyngeal dysphagia symptoms.  
Additional Shreveport VAMC outpatient treatment records, from 
March 2003 to April 2004, also reflect intermittent treatment 
for the appellant's continuing complaints of chest pain and 
coughing.  


B.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumptive period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).    

In the instant case, the Board recognizes the appellant's 
contention that during service, he underwent a tonsillectomy.  
However, the Board observes that upon a review of the 
appellant's service medical records, although the records 
show that the appellant was treated numerous times for 
complaints referable to the tonsils, and that there was an 
apparent belief by treating personnel that a tonsillectomy 
was indicated, the records, nevertheless, show that a 
tonsillectomy was not undertaken. In addition, the 
appellant's separation examination, dated in September 1969, 
is negative for any complaints or findings of tonsillitis or 
the residuals of a tonsillectomy, and the appellant's mouth 
and throat were clinically evaluated as normal.  Moreover, it 
does not appear that a tonsillectomy was performed 
immediately following service.

The Board recognizes that the evidence of record shows that 
when the appellant was seen at a VA outpatient clinic in June 
1999, he reportedly had no tonsils.  The record also 
demonstrates that between the appellant's separation in 1969 
and the VA outpatient note in 1999, the appellant had a 
demonstrated post service history of upper respiratory 
problems, for which he is currently service-connected.  
However, what the record lacks, in view of this intervening 
history, is credible and probative medical evidence of record 
which links the appellant's post service tonsillectomy to the 
complaints and findings noted in service.  Indeed, the only 
evidence of record supporting the appellant's claim is his 
own lay opinion that he currently has residuals of a 
tonsillectomy which are related to his period of active 
military service.  However, the appellant has not been shown 
to possess the training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation, and 
his opinion thus does not constitute competent medical 
evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, Vet. App. 
195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Therefore, in the absence of any competent 
medical evidence attributing any current residuals of a 
tonsillectomy to the appellant's period of service, or to any 
incident of service, the appellant's claim for service 
connection for the residuals of a tonsillectomy must be 
denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 7 Vet. App. 49 
(1990).      




III.  Increased Rating Claims

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2004). Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).

The record shows that the appellant's claims for higher 
evaluations are original claims that were placed in appellate 
status by his disagreement with the initial rating awards.  
In these circumstances, the rule in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance"), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A.  Entitlement to an evaluation in excess of 50 percent for 
migraine headaches

In an August 1998 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
migraine headaches, as secondary to a wound of the left 
temple.  The RO evaluated the appellant's migraine headaches 
under Diagnostic Codes 8045 and 8100 of the rating schedule, 
and assigned a 50 percent evaluation under Diagnostic Code 
8100, effective from February 26, 1991, for the headaches, 
since purely subjective complaints of brain trauma, such as 
headache, were rated as no more than 10 percent disabling 
under Diagnostic Code 8045.   

Under 38 C.F.R. 4.124a, Diagnostic Code 8100, a 50 percent 
evaluation will be assigned for migraine headaches with very 
frequent completely prostrating prolonged attacks productive 
of severe economic inadaptability.  The 50 percent rating is 
the maximum rating allowable under Diagnostic Code 8100.

The evidence of record since February 26, 1991, shows that 
the appellant has consistently complained of some sort of 
headache occurring everyday.  He has been continuously 
treated for his headaches with a variety of medications that 
have had some ameliorative effect, but only temporarily.  The 
headaches have been variously classified, but they have been 
marked by nausea, blurred vision, photo- and sonophobia, and 
interference with his work as a mechanic for the National 
Guard.

For example, when seen in the VA neurology clinic in February 
1993, the appellant described his headaches as frontal and as 
manifested by throbbing pain.  He indicated that he rarely 
went to work with the headaches and that they often lasted 
for 3 to 4 days.  According to the appellant, he had blurred 
vision associated with the headaches and his medication, 
Elavil, had become less effective.  The assessment was 
tension headaches with a possible migraine component.

The evidence of record confirms that the appellant has used a 
large variety of medications to control his headaches, and 
that his headaches have gradually increased in severity since 
1991.  The evidence reflects that treatment for the headaches 
culminated in injections of Imitrex.

In July 1996, the appellant underwent a VA neurologic 
examination.  At that time, he complained of headaches with 
blurred vision.  It was reported that a computed axial 
tomography (CAT) scan was normal.  It was also reported that 
migraine medicine was started about two years previously.  
The appellant indicated that he usually held off going to the 
emergency room until he could come to the clinic.  He stated 
that the headaches sometimes lasted for a week or two and 
never seemed to go away completely.  According to the 
appellant, the headaches started behind the eyes like a 
pressure behind his eyes.  The appellant noted that he had a 
job, but that he retired a year ago because of his "hand."  
It was reported that the appellant gave himself injections 
for his migraine headaches approximately every other week, or 
sometimes twice a week.  When he was seen by the chief of 
neurology in April with chronic headaches, mixed type, he was 
treated with Imitrex, Sertraline, Amlodipine and Darvocet, 
with no real change in the headache pattern being noted.  He 
had been taking approximately four injections of Imitrex a 
month.  The Sertraline was not helping and was discontinued.  
Upon neurologic examination, the Romberg's test was negative, 
and finger-to-nose testing was performed with good 
coordination. There was no suggestion of cerebellar 
dysfunction.  The Babinski's and Hoffmann's signs were 
absent.  There were no specific sensory abnormalities, and 
the skull series was normal.

An electroencephalogram conducted by VA in August 1996 was 
within normal limits.

A VA neurologic examination was conducted in March 1998.  At 
that time, the appellant reported that he had a headache 
every three to four days that was localized to the left side 
of his face and head and into his neck.  The appellant 
indicated that he experienced the headaches several times a 
week and that he currently had one. He said that at times, 
his headaches were very severe.  According to the appellant, 
his headaches were attributed to a concussion he experienced 
in 1968.  Current x-rays of the cervical spine did not show 
any significant abnormality related to the headaches.  Upon 
physical examination, the appellant walked with a normal gait 
with coordinated movements of the extremities.  The Romberg 
test was negative. Deep tendon reflexes in the extremities 
were generally hypoactive but equal bilaterally.  There were 
no objective neurological findings.  The diagnosis was post 
concussion headaches from history of relatively long 
standing, manifested by recurrent headaches, tending to be 
more present on the left, partially relieved by Imitrex but 
occurring frequently, several times a week and of varying 
duration.

In March 2002, the appellant underwent a VA examination.  At 
that time, he stated that he had had chronic migraines since 
1968.  The appellant indicated that at present, he had 
occasional nausea and vomiting, aura, photophobia, 
phonophobia, and scotomata with his headaches.  According to 
the appellant, he had been through multiple medications to 
include early beta blockers, Midrin, Percodan, Percocet, 
Stadol, and nonsteroidal ant-inflammatories such as Imitrex, 
as well as currently using Maxalt with minimal success.  The 
appellant indicated that due to his headaches, he experienced 
blurred vision approximately three to four times a week.  
Upon physical examination, the appellant's cranial nerves II 
through XII were grossly intact.  Peripheral sensory ability 
was all normal, except for slight loss in the lower 
extremities to superficial touch, softness, and temperature.  
The pertinent diagnosis was chronic migraine since 1968.   

In the instant case, the Board notes that the maximum 
schedular evaluation for migraine headaches is 50 percent.  
There is no provision for a higher evaluation for this 
disability, and no evidence that the disability is more 
appropriately evaluated under another Diagnostic Code.  
Therefore, as the appellant is in receipt of the maximum 
schedular evaluation for migraine headaches under Diagnostic 
Code 8100, the Board has considered possible entitlement to 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  An extraschedular evaluation may only 
be granted in the first instance by officials at the VA 
Central Office listed in the regulation.  Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996).  Those officials are the VA Under 
Secretary for Benefits (formerly the Chief Benefits Director) 
and the Director of the VA Compensation and Pension Service.  
The provisions of 38 C.F.R. § 3.321(b)(1) were provided to 
the appellant and his representative in the statement of the 
case issued in February 2000.  The RO considered entitlement 
to an extraschedular evaluation at that time but determined 
that referral of the issue to the VA Central Office for such 
consideration was not warranted.

Under 38 C.F.R. § 3.321(b)(1), an extraschedular evaluation 
is warranted only if the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

Due to the nature of the appellant's service-connected 
migraine headaches, some interference with employment is 
foreseeable.  However, the Board notes that the appellant's 
migraine headaches have not resulted during the prosecution 
of his claim in frequent periods of hospitalization.  The 
appellant has indicated that he would hold off going to the 
emergency room for his headaches and would wait until he 
could visit the VA clinic.

It is undisputed that the appellant's headaches have resulted 
in severe economic inadaptability, as that is one of the 
criteria for the 50 percent evaluation for migraine headaches 
that is currently assigned.  In effect, the schedular 
criteria for the maximum rating for migraine headaches 
subsume that part of extraschedular consideration that calls 
for marked interference with employment.  There does not seem 
to be any meaningful distinction between the two criteria.  
The requirement of severe economic inadaptability appears to 
be a criterion designed to require objective evidence of what 
is a subjective symptom - headache - of an organic disorder - 
migraine.  The VA neurologic examiner noted in April 1996 
that the appellant's headaches generally were not preceded by 
any warnings but that with the headache, he might experience 
blurred vision, facial numbness on the left side, and, at 
times, become diaphoretic and experience nausea, vomiting, 
photophobia, and sensitivity to lights.  It was also 
reported, however, that the neurologic examinations of the 
appellant had always been normal.  Cranial nerve examinations 
had always been normal.  These included examinations of the 
optic fundi and pupillary responses, as well as extraocular 
movements and eyelid function.  Although the appellant had 
complained of left facial numbness, no demonstrable 
abnormalities of the fifth cranial nerve had ever been found.  
The rest of the cranial 7 through 12 had been completely 
normal.  Currently, the appellant was thought to be stable.  
There had been no significant response to any of the 
treatments that had been given him for his chronic headache 
syndrome.  It seemed unlikely that any type of prophylactic 
would be beneficial, and the plan was to treat his headaches 
symptomatically as they arose.

Because of the specific rating criteria involved and the 
nature of the appellant's migraine headaches, the Board is of 
the opinion that an extraschedular evaluation is not 
available unless some unique impediment to employment is 
shown, and it is not shown here.  Rather, the record shows 
that the appellant was gainfully employed for many years as a 
mechanic and that he retired medically in the mid-1990's due 
to an unrelated disability.  The record also shows that the 
appellant has a long history of multiple medical problems.  
The diagnoses on VA examination in November 1997 were 
exercise- induced asthma; subglottic lesion, 1996; 
hypertension; diabetes mellitus; nephrolithiasis; obesity; 
and mixed headaches.  It is thus not shown that the service- 
connected migraine headaches have, by themselves, resulted in 
the kind of unique interference with employment that would be 
required to warrant extraschedular evaluation in the case of 
a claimant rated at the maximum schedular evaluation under 
Diagnostic Code 8100.

Moreover, as indicated above, the rating schedule is designed 
to compensate for average impairments of earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 
C.F.R. § 4.1.  The adverse occupational impact of the 
service-connected disability is contemplated in the rating 
now assigned. Based on these considerations, the Board finds 
that the RO did not abuse its discretion in not referring 
this claim to the Director of the Compensation and Pension 
Service for an initial determination.  See Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).

It follows that an increased rating for the appellant's 
service-connected migraine headaches, effective from February 
26, 1991, is not warranted.  The evidence is not so evenly 
balanced as to raise doubt concerning any material issue.  38 
U.S.C.A. § 5107(b).

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claim for 
entitlement to an evaluation in excess of 50 percent for 
migraine headaches.





B.  Entitlement to an evaluation in excess of 10 percent for 
chronic 
     photodermatitis, from September 6, 1995 to February 15, 
1999

In October 1996, the appellant underwent an examination at 
the VA chest clinic.  At that time, it was noted that he had 
an erythematous rash over the cheeks, forehead, and back of 
the ears and nose, with minimal scaling and no ulcer.

In July 1997, at a VA Medical Center, the appellant had 
surgical excision of a left shoulder lesion without 
complications.

A VA dermatology examination was conducted in August 1997.  
At that time, the appellant complained that recently, he had 
a large cyst that had ruptured over his right post auricular 
area.  He reported that his face burned when he was in the 
sun. It was noted that the appellant's face "turned red, 
scales and becomes [sic] erythematous."  On examination, the 
appellant had some elevated cystic lesions in the post 
auricular areas, bilaterally, and some scarring was present 
from old cysts. The face was clear at the time of 
examination.  The diagnoses included the following: (1) 
chronic retroauricular cysts, and (2) history of 
photodermatitis of the face, nonspecific.

In July 1998, the appellant was treated at the VA dermatology 
clinic.  At that time, it was noted that he had erythema and 
telangiectasis on the face and scalp without keratosis.  In 
September 1998, the appellant was again seen in the 
dermatology clinic.  At that time, it was noted that he had 
an erythematous face with papules. The assessment was actinic 
skin damage.

When seen in the dermatology clinic in December 1998, the 
appellant had diffuse actinic keratoses on the face and 
temporoparietal scalp and ears, and circular erythema and 
scaling of the bilateral wrists.  The diagnoses were actinic 
keratoses and dermatitis of the bilateral wrists.

A fee basis VA examination was conducted on February 16, 
1999, by a private physician, C.J., M.D., who was a 
dermatologist.  At that time, Dr. J. stated that the 
appellant had chronic photodermatitis with significant 
pruritus and pain, and chronic actinic damage with multiple 
actinic keratoses forming in areas of sun exposure.  This 
included his face, neck, upper anterior chest, and arms and 
hands, and covered about 20 percent of his body surface.  The 
appellant indicated that his dermatitis began when he was in 
Jordan in 1994 and had continued to the present. Dr. J. noted 
that it appeared that the appellant had developed a chronic 
photosensitivity reaction with the differential diagnosis, 
including polymorphous light eruption, phototoxic or 
photoallergic drug reaction, or cutaneous lupus 
erythematosus. Dr. J. further reported that drug substitution 
should be considered, as the veteran was taking 
antihypertensives and other medications that could be 
photosensitizers.  According to Dr. J., the appellant's 
dermatitis covered about 20 percent of his body surface and 
he recommended that the appellant severely limit his sun 
exposure.

In an April 1999 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
chronic photodermatitis.  At that time, the RO assigned a 10 
percent disabling rating under Diagnostic Codes 7806 and 
7817, effective from September 6, 1995.  

Under Diagnostic Code 7817, dermatitis exfoliativa is 
evaluated as for eczema under Diagnostic Code 7806.  As with 
eczema, the evaluation will depend upon the location and 
extent of the disease and the repugnant disfigurement or 
other disabling characteristics of the manifestations of the 
disease.

A 10 percent evaluation for eczema requires exfoliation, 
exudation or itching and involvement of an exposed surface or 
extensive area.  A 30 percent evaluation is warranted for 
eczema with constant exudation or itching, extensive lesions, 
or marked disfigurement.  A 50 percent evaluation requires 
ulceration or extensive exfoliation or crusting and systemic 
or nervous manifestations or exceptionally repugnant 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806.    

The fee-basis dermatology examination conducted on February 
16, 1999, established that the appellant's service-connected 
skin disorder was extensive, covering some 20 percent of his 
body surface.  It was stated that the photodermatitis was 
accompanied by significant pruritus and pain, as well as by 
chronic actinic damage.  Therefore, in a September 2000 
decision, which was subsequently vacated, the Board concluded 
that the criteria for a 30 percent evaluation for chronic 
photodermatitis, effective from February 16, 1999, had been 
met.  Accordingly, by an October 2000 rating action, the RO 
increased the disability rating for the appellant's service-
connected chronic photodermatitis from 10 percent to 30 
percent disabling, effective from February 16, 1999.  

In the instant case, it is the Board's determination that 
from September 6, 1995 to February 15, 1999, the evidence of 
record does not show that the appellant's service-connected 
chronic photodermatitis was productive of constant exudation 
or itching, extensive lesions, or marked disfigurement.  In 
this regard, the Board notes that although the appellant 
reported in February 1999 that his dermatitis began while he 
was serving in Jordan in 1994, the evidence of record does 
not establish the extensive nature of the lesions prior to 
the fee-basis examination of February 16, 1999.  Rather, 
there was a showing primarily of the involvement of an 
exposed surface (the face, scalp, and wrists) with some 
exfoliation.  Accordingly, the Board concludes that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for chronic photodermatitis, from 
September 6, 1995 to February 15, 1999. 

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature of the appellant's 
service-connected chronic photodermatitis, some interference 
with employment is foreseeable.  However, the record does not 
reflect frequent periods of hospitalization during the period 
of time from September 6, 1995 to February 15, 1999, because 
of the service- connected disability in question or 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  Thus, the 
evidence of record for the period of time from September 6, 
1995 to February 15, 1999, does not reflect any factor which 
took the appellant outside of the norm, or which presented an 
exceptional case where his assigned 10 percent rating was 
found to be inadequate.  See Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that for the period of time 
from September 6, 1995 to February 15, 1999, the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) were not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath, 1 Vet. 
App. at 589.  The Board finds that the preponderance of the 
evidence is against the claim for an evaluation in excess of 
10 percent for chronic photodermatitis, from September 6, 
1995 to February 15, 1999. 


IV.  The Claim for an Earlier Effective Date

The appellant essentially contends that he is entitled to an 
earlier effective date for the grant of service connection 
for migraine headaches.  He maintains that service connection 
should be established from the date of his separation from 
service in 1969 because he has been continuously treated by 
VA for headaches since then.

The record shows that the appellant's initial claim for 
service connection for headaches was received in January 
1970.  At that time, the appellant claimed that he had severe 
tension headaches that had been incurred in service.  On VA 
examination in March 1970, he indicated that he had received 
a concussion from a shell blast and was dazed but not 
rendered completely unconscious.  According to the appellant, 
he was subsequently seen at an aid station where he remained 
for about a week, and was then returned to general duty.  The 
appellant complained that at present, he had pressure around 
the eyes and that he experienced a bitemporal headache 
approximately once a week.  However, no psychiatric or 
neurologic disease was diagnosed upon neuropsychiatric 
examination.  The calvarium appeared normal on skull films.  
An electroencephalogram (EEG) was felt to be within normal 
limits.

In a July 1970 rating decision, the RO denied the appellant's 
claims for service connection for tension headaches, and for 
service connection for the residuals of a concussion.  In 
February 1971, a VA fee-basis examination was conducted. 
Following the physical examination, the examining physician 
stated that it was his opinion that the appellant's headaches 
were a result of nervous tension because there was no 
evidence of any organic disorder.  In April 1972, the 
appellant testified before the Board that he experienced 
headaches from the back of his head down into the neck, and 
that he also felt pressure building up behind his eyes and 
pushing them outwards.  The appellant further stated that 
sometimes he would just get individual symptoms, such as 
blurred vision, pressure behind the eyes, or headache, and 
that sometimes he would get all of those symptoms together.  
In a May 1972 decision, the Board denied service connection 
for psychiatric and eye disabilities.

In a December 1971 rating decision, the RO granted the 
appellant's claim of entitlement to service connection for a 
shell fragment wound of the left side of the head, with no 
residuals.  Although the appellant subsequently submitted an 
entry from his active duty for training medical records, 
dated July 19, 1976, which showed that he was seen on that 
date with complaints of right earache and headache of four 
days' duration, only right otitis externa, for which service 
connection was later granted, was diagnosed.

In December 1988, the appellant underwent a VA examination.  
At that time, he reported that he was currently being treated 
for headaches at the Shreveport VAMC. However, the Board 
notes that service connection was not claimed at that time.

The appellant's claim for service connection for migraine 
headaches was received by the RO in May 1991.  In his claim, 
the appellant reported that he had been seen for headaches on 
numerous occasions while on active duty, and that he had 
received treatment for the condition at the Shreveport VAMC 
for a number of years.  He stated that that facility had 
diagnosed the condition as post concussion headaches.

VA outpatient treatment records received in connection with 
the reopened claim showed that the appellant was seen on 
February 26, 1991, for refill of medications and that chronic 
headaches were noted at that time.  In March 1998, the 
appellant underwent a VA examination.  Following the physical 
examination, the diagnosis was post concussion headaches.  It 
was the examining physician's opinion that the appellant's 
headaches appeared to be related to service.  In an August 
1998 rating decision, the RO granted the appellant's claim of 
entitlement to service connection for migraine headaches 
secondary to a wound of the left temple in service, and 
assigned a 50 percent disabling rating, effective from 
February 26, 1991.

In previous remands and in its subsequently vacated August 
1994 decision, the Board treated the appellant's claim as one 
for service connection on a secondary basis under 38 C.F.R. § 
3.310(a).  In effect, the claim for service connection for 
headaches was treated as a claim for service connection for 
migraine headaches secondary to service-connected disability 
because the appellant claimed that his headaches were a 
product of a concussion he sustained in service.  This claim 
was received in May 1991.

Generally, the effective date for the grant of service 
connection based on an original claim "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a); see also 38 C.F.R. § 3.400.  In granting 
the benefit from the date of treatment in February 1991, the 
RO assigned an effective date that benefited the appellant 
beyond the technical requirements of the law.  This is 
because it is the "unequivocal command" of 38 U.S.C.A. § 
5110(a) that the effective date of benefits cannot be earlier 
than the filing of an application therefor.  Rodriguez v. 
West, 189 F.3d 1351, 1354 (Fed. Cir. 1999), cert. denied, 120 
S. Ct. 1270 (2000).

Although the appellant contends that he was treated for 
headaches for many years following service, the fact remains 
that a claim for secondary service connection was not 
received until 1991.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998) (a written claim must be filed in order for 
any type of VA benefit to accrue or be paid).  The fact that 
the RO chose to construe the appellant's May 1991 claim as a 
claim for secondary service connection for migraine headaches 
and to establish the February 1991 date of treatment for 
migraine headaches as the effective date for service 
connection does not overcome the evidence of record, which 
does not reveal a claim, even an informal one, for secondary 
service connection for migraine headaches prior to the 
effective date for service connection now assigned.  Although 
any communication or action indicating an intent to apply for 
one or more benefits administered by VA "may be considered 
an informal claim," 38 C.F.R. § 3.155(a), even an informal 
claim for service connection "'must identify the benefit 
sought.'"  Brannon v. West, 12 Vet. App. 32, 35 (1998) 
(Court's emphasis quoting § 3.155(a)).

Moreover, "the mere presence of the medical evidence [in the 
record] does not establish an intent on the part of the 
veteran" to seek service connection for a condition.  Id.  
The Court has recently emphasized this point: "[T]he 
effective date of an award of service connection is not based 
on the date of the earliest medical evidence demonstrating a 
causal connection [between a claimed disorder and a service-
connected disorder], but on the date that the application 
upon which service connection was eventually awarded was 
filed with VA.  [Case citations omitted.] Furthermore, 
because the appellant had not been granted service connection 
for his anxiety disorder, the mere receipt of medical records 
cannot be construed as an informal claim."  Lalonde v. West, 
12 Vet. App. 377, 382 (1999).  Thus, the fact that the 
appellant was treated for headaches long before he was 
service connected for them does not warrant an effective date 
for secondary service connection retroactive to that time.

This is true even if the informal claim received in May 1991 
had been construed as a claim for service connection on a 
direct incurrence basis, as service connection for headaches 
as an organic disorder had previously been denied on that 
basis and that determination had not been appealed.  The 
determination had therefore become final.  38 U.S.C.A. § 7105 
(West 1991).  Under governing law, the effective date for a 
grant of service connection on the basis of the receipt of 
new and material evidence following a final prior 
disallowance is the date of receipt of the application to 
reopen, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  A claimant 
may not receive an effective date earlier than the date of 
his application to reopen his claim.  Smith v. West, 11 Vet. 
App. 134, 138 (1998); see Waddell v. Brown, 5 Vet. App. 454, 
456 (1993) (effective date for reopened claim cannot be the 
date of the original claim).

It follows that the claim of entitlement to an effective date 
earlier than February 26, 1991, for a grant of service 
connection for migraine headaches must be denied.  The 
evidence is not so evenly balanced as to raise doubt 
concerning any material issue. 38 U.S.C.A. § 5107(b).


V.  The Claim for a Temporary Total Rating

A temporary total disability rating may be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2) or (3) of this section to commence on the day of hospital 
admission and continue for a period of 1, 2 or 3 months from 
the first day of the month following hospital discharge or 
outpatient release.  38 C.F.R. § 4.30 (2004).

Entitlement to a temporary total convalescent rating is 
warranted if treatment of a service-connected disability 
results in: surgery necessitating at least one month of post- 
operative convalescence (38 C.F.R. § 4.30(a)(1)); surgery 
with severe post-operative residuals such as incompletely 
healed surgical wounds, therapeutic immobilization of one 
major joint or more, application of a body cast, the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight- 
bearing prohibited) (38 C.F.R. § 4.30(a)(2)); or 
immobilization by cast, without surgery, of one major joint 
or more (38 C.F.R. § 4.30(a)(3)).

Outpatient treatment records from the Shreveport VAMC, from 
June 1997 to December 2000, show that on September 12, 1997, 
the appellant underwent excision of what were described as 
benign right earlobe cysts.  The assessment was cystic 
earlobes, status post excision with chronic recurrent 
infection.  The appellant was given wound care instructions 
and was told to return to the clinic on September 26, 1997.  
The records reflect that on September 26, 1997, the appellant 
underwent a follow-up examination.  The Board notes that the 
September 26, 1997 treatment record is mostly illegible.  
However, the pertinent treatment record does show that the 
appellant was status post right "cyst" and had undergone an 
incision and drainage (I & D) on September 12, 1997.  It was 
also noted that the appellant was doing well.  The remaining 
outpatient treatment records are negative for any further 
reference to any required care or convalescence associated 
with the September 1997 procedure.

After carefully reviewing the relevant evidence of record, 
the Board finds that the requested total rating for 
convalescence is not warranted.  In this regard, the Board 
recognizes that although the appellant contends that 
following his September 1997 procedure, he underwent two 
follow-up visits, only one follow-up visit is of record. 
However, the Board observes that the one follow-up treatment 
record which has been associated with the claims file, dated 
on September 26, 1997, although it is mostly illegible, it 
does show that the appellant was doing well status post-
excision. In addition, as stated above, the remaining 
outpatient treatment records are negative for any further 
reference to any required care or convalescence associated 
with the September 1997 procedure.

In light of the above, it is the Board's determination that 
there is no medical evidence which suggests that the 
appellant required at least one month of convalescence for 
his September 1997 surgery or which suggests that he 
otherwise meets any of the criteria listed in 38 C.F.R. § 
4.30(a)(1), (2) or (3).  Therefore, the Board concludes that 
the preponderance of the evidence is against the assignment 
of a total disability evaluation for convalescence following 
surgery performed on September 12, 1997.  The evidence is not 
so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107.




							(Continued on the next 
page)






ORDER

Entitlement to service connection for the residuals of a 
tonsillectomy is denied.

Entitlement to an evaluation in excess of 50 percent for 
migraine headaches from February 26, 1991, is denied.

Entitlement to an evaluation in excess of 10 percent for 
chronic photodermatitis, from September 6, 1995 to February 
15, 1999, is denied.

Entitlement to an effective date prior to February 26, 1991, 
for the grant of entitlement to service connection for 
migraine headaches, is denied.

Entitlement to a temporary total rating based on 
convalescence from surgery performed on September 12, 1997, 
is denied.


REMAND

In regard to the appellant's service-connected diabetes 
mellitus type II, the Board notes that the RO has evaluated 
the appellant's diabetes mellitus type II as 20 percent 
disabling under the provisions of 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2004).  Under this section, a 20 
percent evaluation is assigned for diabetes mellitus 
requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
evaluation is warranted for the requirement of insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
evaluation is assigned for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A total 
evaluation of 100 percent is assigned for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.     

Complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  38 C.F.R. § 4.119, Note (1) (2004).      

In March 2002, the appellant underwent a VA examination.  At 
that time, the examining physician stated that the appellant 
had had diabetes mellitus type II since 1996.  The examiner 
indicated that the appellant was initially "tried on diet 
and exercise for a few months, but then had to go to pills."  
According to the examiner, the appellant had never "required 
ketoacidosis," and he had never experienced hypoglycemic 
reactions requiring hospitalization.  The examiner noted that 
the appellant was on a 2000-calorie "ADA" diet and was 
currently taking metformin with good control.  The pertinent 
diagnosis was diabetes mellitus type II.  

In light of the above, the Board finds that the March 2002 VA 
examination report creates a question as to the appellant's 
disability picture, and does not include the clinical 
findings necessary to evaluate the appellant's diabetes 
mellitus type II under the Schedule for Rating Disabilities.  
See 38 C.F.R. § 4.119, Diagnostic Code 7913.  In this regard, 
while the evidence of record shows that the appellant's 
service-connected diabetes mellitus type II requires oral 
hypoglycemic agents and a restricted diet, it is unclear as 
to whether the appellant's diabetes alone requires 
"regulations of activities," as defined in Diagnostic Code 
7913 as "avoidance of strenuous occupational and 
recreational activities."  When a medical examination report 
"does not contain sufficient detail," adjudicators are 
required to "return the report as inadequate for evaluation 
purposes."  38 C.F.R. § 4.2 (2004); see also Massey v. 
Brown, 7 Vet. App. 204 (1994) (an examination must provide 
sufficient information to rate the disability in accordance 
with the applicable rating criteria).  Thus, in light of the 
above, the RO must afford the appellant a new medical 
examination.  See also Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) (fulfillment of the statutory duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of the prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one).    

In regard to the appellant's service-connected chronic 
photodermatitis and service-connected residuals of a cyst 
behind the right ear, as previously stated, by an October 
2000 rating action, the RO increased the disability rating 
for the appellant's chronic photodermatitis from 10 percent 
to 30 percent disabling, effective from February 16, 1999, 
under Diagnostic Codes 7806 and 7817.  In that same rating 
action, the RO also increased the disability rating for the 
appellant's residuals of a cyst behind the right ear from 
zero percent to 10 percent disabling, effective from June 23, 
1997, under Diagnostic Codes 7805 and 7819.  

The Board observes that Diagnostic Codes 7805, 7806, 7817, 
and 7819 pertain to the skin.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7805, 7806, 7817, 7819 (2004).  In this 
regard, the Board notes that during the course of the 
appellant's appeal, the schedular criteria by which skin 
disabilities are rated were revised.  The new criteria have 
been in effect since August 30, 2002.  67 Fed. Reg. 49,590-
49,599 (July 31, 2002).  In this case, the new regulatory 
criteria used for the evaluation of skin conditions have not 
yet been provided to the appellant.  In addition, given that 
VA must apply the old criteria prior to the effective date of 
the new regulation, the Board finds that the appellant should 
be specifically advised by the RO of the new and the old 
criteria for rating skin disabilities.  See 38 U.S.C.A. 
§ 5110(g) (West 2002); see also Green v. Brown, 10 Vet. App. 
111, 116-119 (1997) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the Act or administrative issue).  Moreover, the appellant 
should be afforded a new VA examination which evaluates his 
symptomatology in terms pertinent to the rating criteria that 
were in effect when he filed his claim, as well as the rating 
criteria as amended during the pendency of his appeal.  See 
38 C.F.R. § 4.118 (2002); 67 Fed. Reg. 49,596-99 (July 31, 
2002). As such, the Board concludes that an additional VA 
examination would provide a record upon which a fair, 
equitable, and procedurally correct decision on the claims on 
appeal can be made.  38 C.F.R. §§ 3.326, 3.327 (2004).

The Board further notes that by a May 2002 rating action, the 
RO denied the appellant's claim for entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disabilities.  In a written 
statement to the RO, dated in April 2003, the appellant filed 
a Notice of Disagreement (NOD) with respect to the denial of 
the TDIU claim.  In addition, by an August 2004 rating 
action, the RO granted the appellant's claim for service 
connection for exercise-induced asthma (claimed as an upper 
respiratory condition) and assigned a 10 percent disability 
rating, effective from August 7, 2000.  In a written 
statement to the Appeals Management Center, dated in October 
2004, the appellant filed an NOD and expressed disagreement 
with the 10 percent disability rating.  Thus, as these 
statements are accepted as timely NOD's on the issues of 
entitlement to a TDIU and entitlement to an initial 
evaluation in excess of 10 percent for exercise-induced 
asthma, the Board is required to remand to the RO for 
issuance of statements of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should furnish the appellant 
and his representative with a statement 
of the case concerning the issues of 
entitlement to a TDIU and entitlement to 
an initial evaluation in excess of 10 
percent for exercise-induced asthma.  The 
appellant should also be informed of the 
requirements to perfect his appeal with 
respect to these issues.  If, and only 
if, the appellant perfects an appeal by 
the submission of a timely substantive 
appeal, these issues should be returned 
to the Board.  38 C.F.R. §§ 20.202, 
20.302 (2003); 66 Fed. Reg. 50318-19 
(Oct. 3, 2001).  

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the appellant to be afforded the 
following examinations:

(A) a comprehensive VA examination by a 
physician with the appropriate expertise 
to determine the current nature and 
severity of all manifestations of the 
appellant's service-connected diabetes 
mellitus type II.  The claims folder and 
a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is specifically requested to 
review the October 2002 and July 2004 VA 
examination reports.  

All necessary special studies or tests 
are to be accomplished.  The examiner 
must report pertinent medical complaints, 
symptoms, and clinical findings.  In this 
regard, the examiner must comment on 
whether the appellant's diabetes mellitus 
is controlled, and include a discussion 
as to the methods used to achieve 
control, specifically stating whether the 
appellant is on a restricted diet, 
whether a hypoglycemic agent is required, 
and, whether the appellant requires 
insulin, and if so, how frequently.  The 
examiner must also specifically comment 
upon whether the appellant's service-
connected diabetes mellitus type II 
requires regulation of activities.  The 
examiner must report episodes of 
ketoacidosis or hypoglycemic reactions 
and if such episodes require 
hospitalizations, and if so, how many per 
year.  The examiner is further requested 
to report whether such episodes require 
visits to a diabetic care provider, and 
if so, how many times per month.  The 
examiner must also comment upon 
complications due to the appellant's 
service-connected diabetes mellitus type 
II and the severity of each.  In 
addition, the examiner must indicate 
whether the appellant's diabetes has 
resulted in progressive loss of weight 
and strength.  A complete rationale for 
all opinions should be provided.  Any 
report prepared should be typed.  

(B) a comprehensive VA dermatological 
examination to determine the current 
severity of his service-connected chronic 
photodermatitis and service-connected 
residuals of a cyst behind the right ear.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
specifically requested to review the 
appellant's previous VA examination 
report, dated in March 2002.  All 
necessary special studies or tests are to 
be accomplished.  The examiner should 
describe the manifestations of the 
appellant's photodermatitis and residuals 
of  cyst behind the right ear in 
accordance with pertinent former and 
revised rating criteria for evaluation of 
the conditions. Specifically, in regard 
to the appellant's service-connected 
photodermatitis, the examiner should 
address the following:   

Regarding an active condition, 
pertinent to the former criteria, 
the examiner should comment upon the 
existence, and frequency (or extent, 
as appropriate) of exfoliation, 
exudation, itching, ulceration, 
and/or crustation; as well as 
whether the condition is markedly 
disfiguring, exceptionally 
repugnant, or results in systemic or 
nervous manifestations.  

Pertinent to the revised criteria, the 
examiner should address whether 
photodermatitis:

(a) affects 20 to 40 percent of the 
entire body or 20 to 40 percent of 
exposed areas affected, or has 
required systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs for a total 
duration of six weeks or more, but 
not constantly, during the past 12-
month period; or

(b) affects more than 40 percent of 
the entire body or more than 40 
percent of exposed areas is 
affected, or has required constant 
or near-constant systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs during the 
past 12-month period.

With respect to any associated scarring, 
the examiner should, if possible, provide 
a measurement of the length and width of 
the scars as well as the areas of the 
scars in terms of square inches.  The 
examiner should also indicate whether 
such scars are superficial, unstable, 
poorly nourished, with repeated 
ulceration, painful on objective 
demonstration, and/or cause limitation of 
motion.  (A superficial scar is one not 
associated with underlying soft tissue 
damage, and an unstable scar is one 
where, for any reason, there is frequent 
loss of covering of skin over the scar.)  
If any associated scars are considered 
disfiguring, the examiner should also, 
consistent with the revised criteria, 
address the number of characteristics of 
disfigurement the scars have; whether 
such scars involve visible or palpable 
tissue loss; and/or whether such scars 
involves a gross distortion or asymmetry 
of one, two, or three or more feature(s) 
or paired features (nose, chin, forehead, 
eyes (including eyelids), ears 
(auricles), cheeks, or lips).  The 
examiner should also indicate which, if 
any, of the following 8 characteristics 
of disfigurement are present: Scar 5 or 
more inches (13 or more centimeters 
(cm.)) in length.  Scar at least one-
quarter inch (0.6 cm.) wide at widest 
part.  Surface contour of scar elevated 
or depressed on palpation.  Scar adherent 
to underlying tissue.  Skin hypo-or 
hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).  Skin texture 
abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six 
square inches (39 sq. cm.).  Underlying 
soft tissue missing in an area exceeding 
six square inches (39 sq. cm.).  Skin 
indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

In regard to the appellant's service-
connected residuals of a cyst behind the 
right ear, the examiner should state 
whether the appellant has any scars, and, 
if so, the examiner should specifically 
note whether the appellant's scar(s) is 
superficial, unstable, poorly nourished, 
with repeated ulceration, or painful on 
objective demonstration.  The size, both 
width and length, of each scar should be 
measured.  If any associated scars are 
considered disfiguring, the examiner 
should also, consistent with the revised 
criteria, address the number of 
characteristics of disfigurement the 
scars have; whether such scars involve 
visible or palpable tissue loss; and/or 
whether such scars involves a gross 
distortion or asymmetry of one, two, or 
three or more feature(s) or paired 
features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), 
cheeks, or lips).  The examiner should 
also indicate which, if any, of the 8 
characteristics of disfigurement, as 
listed above, are present.

A complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed. 

3.  The RO must notify the appellant that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the appellant does not report for 
the aforementioned examinations, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination reports address all actions 
requested.  If they do not, they must be 
returned to the examiner(s) for 
corrective action.  

5.  The RO should then review and re-
adjudicate the issues on appeal.  
Specifically, in regard to the 
appellant's claims for entitlement to an 
evaluation in excess of 30 percent for 
chronic photodermatitis, and entitlement 
to an evaluation in excess of 10 percent 
for the residuals of a cyst behind the 
right ear, the RO should consider the 
newly enacted provisions of 38 C.F.R. 
§ 4.118, pertaining to the evaluation of 
skin conditions.  See 67 Fed. Reg. 
49,590-599 (July 31, 2002).  If any such 
action does not resolve each claim to the 
appellant's satisfaction, the RO should 
provide the appellant and his 
representative a supplemental statement 
of the case and an appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned 
to this Board for appellate review.  

The purpose of this remand is to comply with governing 
adjudicative procedures. The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  No action is required of the appellant 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


